DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 are objected to because of the following informalities:  
Claim 2, Line 3, “a head oil chamber” should be --the head side oil chamber--; 
Claim 2, Line 4, “from rod” should be --from the rod--; 
Claim 2, Line 5, “from second” should be --from the second--; 
Claim 2, Line 5, “to head” should be --to the head--; 
Claim 3, Line 2, “providing” should be --further comprising--; 
Claim 4, Line 4, “to oil” should be --to the oil--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Joung et al (10094092).
	Joung et al disclose a hydraulic control circuit for a construction machine, comprising: a boom being vertically movably supported by a body and moving vertically in dependence upon extension and contraction operations of a boom cylinder (3); first (2) and second (1) hydraulic pumps as hydraulic supply source; and first (5) and second (4) boom spool valves being connected respectively to the first and second hydraulic pumps and controlling oil supply and discharge for .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joung et al (10094092).
	Joung et al disclose a hydraulic control circuit for a construction machine, as described above, further teaching the boom cylinder is extended, the first boom spool valve is configured to control supply flow rate from first hydraulic pump to a head oil chamber of the boom cylinder, and the second boom spool valve is configured to control supply flow rate from second hydraulic pump to head side oil chamber of the boom cylinder, but fail to teach that the first boom spool valve is configured to control discharge flow rate from rod side oil chamber to oil tank.  Joung et al does teach that the second boom control valve is configured to control discharge flow rate from rod side oil chamber to oil tank.  
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joung et al (10094092) in view of Karasawa et al (10590623).
	Joung et al disclose a hydraulic control circuit for a construction machine, as described above, further teaching a body lift-up operation, but do not explicitly teach a means to determine whether a body lift-up operation is requested for lifting up a part of the body based on a pressure in the head side oil chamber when the boom cylinder is contracted, wherein, when the determination means determines the body lift-up operation is requested, the first boom spool valve is configured to control the supply flow rate from first hydraulic pump to the rod side oil chamber of the boom cylinder.  
	Karasawa et al teach a means to determine (211) whether a body lift-up operation is requested for lifting up a part of the body based on a pressure in the head side oil chamber when the boom cylinder is contracted, wherein, when the determination means determines the body lift-up operation is requested, the first boom spool valve is configured to control the supply flow rate from first hydraulic pump to the rod side oil chamber of the boom cylinder in order to prevent malfunction of the boom cylinder (Column 11, Lines 53-64).  
	Joung et al and Karasawa et al all seek to control the boom in a body lift-up operation, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the hydraulic control circuit to include a means to determine whether a body lift-.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Joung et al (10094092) in view of Bianchetta (4112821).
	Joung et al disclose a hydraulic control circuit for a construction machine, as described above, but do not teach first and second bypass valves respectively controlling a flow rate of first and second bypass oil passages for feeding delivery oil of the first and second hydraulic pumps to oil tank.  
	Bianchetta teaches a hydraulic control circuit (e.g. Fig. 1) further comprising first and second bypass valves (39, 46) respectively controlling a flow rate of first and second bypass oil passages for feeding delivery oil of the first and second hydraulic pumps to oil tank.  
	Joung et al and Bianchetta all seek to provide a hydraulic control circuit for a construction machine, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the hydraulic control circuit of Joung et al to include first and second bypass valves respectively controlling a flow rate of first and second bypass oil passages for feeding delivery oil of the first and second hydraulic pumps to oil tank, as taught by Bianchetta, for the purpose of controlling the bypass flow rate through the hydraulic control circuit.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional documents listed on form PTO-892, but not relied upon, are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
March 11, 2022